Citation Nr: 0330974	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) (also characterized as disability manifested 
by nightmares and depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO.  In August 2002, the veteran testified at a 
videoconference hearing held before a Decision Review 
Officer at the RO.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VAOPGCPREC 11-00.  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Because of the change in the law brought about by the VCAA, 
a remand of the service connection claim is required for 
compliance with the duty-to-assist provisions contained in 
the new law.  66 Fed. Reg. 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.159 (2003).  Among the actions taken to ensure that the 
requirements of the new law have been satisfied, the RO 
should, as mentioned below, obtain additional VA treatment 
records and seek expert opinion on the medical question 
presented by this case.

Presently, the veteran contends that he has PTSD as a result 
of stressful experiences during his military service in the 
Vietnam War.  Specifically he has claimed that, in August 
1970, he jumped out of a helicopter that was hit by enemy 
fire.  When he landed on the ground, he was hit and kicked 
by the enemy until he lost consciousness.  He later awoke in 
an American camp.  He also claimed that, in November 1970, 
he was involved in an ambush attack where he witnessed 
several children, women, and men wounded or killed.  He also 
reported that an eight year-old boy died in his arms. 

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2003).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the claimant did not engage in combat with the enemy, or 
the veteran in fact did engage in combat with the enemy, but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board also notes that the regulation governing PTSD 
claims was amended during the pendency of the appeal.  The 
amendment became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002); 38 C.F.R. 
§ 3.304(f)(3) (2003).  This amendment addresses the type of 
evidence that may be considered relevant in corroborating 
the occurrence of a stressor in claims of service connection 
for PTSD resulting from personal assault.  In this case, the 
RO should inform the veteran of such amendment, and take 
appropriate action in the event that this amendment is 
pertinent to the veteran's claim.

As stated above, it appears that there may be certain 
medical records that should be associated with the claims 
file.  In his substantive appeal received in February 2002, 
the veteran reported that he was being seen for PTSD at the 
El Paso VA Health Care System in El Paso, Texas.  A review 
of the record reveals that, because these VA records may be 
pertinent to the veteran's claim, an effort should be made 
to obtain them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  Id.

Additionally, based on a review of the evidence of record, 
it is unclear whether the veteran has PTSD that can be 
linked to his period of military service.  This is so 
because VA outpatient treatment reports, dated from October 
to November 1998, reflect that the veteran was found to have 
symptoms of PTSD such as nightmares, intrusive thoughts, and 
guilty feelings.  In this regard, the Board finds that it 
would be useful to schedule the veteran for a VA psychiatric 
examination to determine the correct psychiatric diagnoses 
and take into account any supporting evidence of the claimed 
stressors, or lack thereof.  38 C.F.R. § 19.9 (2003).  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his PTSD claim, 
an examination is necessary.  38 C.F.R. § 3.159(c)(4) 
(2003).  Specifically, the Board finds that a diagnosis and 
medical nexus opinion are required from an expert who has 
reviewed the entire claims file, including all of the 
veteran's service medical records, something that has not 
yet been done.  See 38 C.F.R. § 19.9 (2003).  

Additionally, in response to the RO's request to verify the 
veteran's stressors, in a statement of November 2001, the 
U.S. Armed Services Center for Unit Records Research (CURR) 
noted that the veteran needs to provide more specific 
information regarding his stressors.  In this regard, the 
veteran should be given an opportunity to provide more 
specific information as directed in the November 2001 
letter, and the RO should continue to follow up in its 
attempt to verify such stressors. 

Finally, the Board notes that in his substantive appeal, the 
veteran requested a hearing before a member of the Board 
sitting at the RO.  The RO thereafter asked the veteran to 
clarify his intent.  The veteran was given the option of 
requesting a videoconference hearing, a hearing in 
Washington D.C., or a hearing held by RO personnel.  He was 
also given the option of withdrawing his hearing request or 
waiting for the travel Board hearing that he originally 
requested.  He was told to select only one of these options.  
He was not instructed that he could have both the RO hearing 
and a hearing before a member of the Board.  Because it was 
not made clear to the veteran that he could still have the 
requested travel Board hearing despite appearing for the RO 
hearing, the RO should make that clear to the veteran and 
give him opportunity to appear at a hearing before the Board 
if he still desires to do so.

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law with respect to the service 
connection claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by 
law.  See Quartuccio, supra.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, if any, and of the information 
or evidence that VA will yet obtain with 
respect to his claim of service 
connection.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should specifically ask the 
veteran to identify all VA and non-VA 
health care providers where he has 
received treatment for PTSD from January 
2000 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, including any medical treatment 
records reflecting psychiatric treatment 
from the El Paso VA Health Care System 
in El Paso, Texas, from January 2000 to 
the present.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should continue to develop 
the veteran's stressors.  The RO should 
ask the veteran to provide more specific 
information as directed by CURR in its 
November 2001 letter.  He should also be 
asked to give detailed information about 
the helicopter incident and the event 
where the child died in his arms.  This 
should include dates, places, names, 
unit(s) involved, etc.  Then, the RO 
should take the appropriate actions in 
developing the claim. 

4.  Thereafter, the RO should arrange 
for a VA psychiatric examination to 
determine whether the veteran has PTSD 
that is attributable to his period of 
military service.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

The examiner should determine 
whether the veteran has PTSD.  All 
indicated tests and studies, 
including psychological testing, 
should be performed with a view 
toward ascertaining whether the 
veteran meets the diagnostic 
criteria for PTSD.  Inform the 
examiner that if a diagnosis of 
PTSD is deemed appropriate, then 
the examiner should comment on the 
link between the current 
symptomatology and any in-service 
stressor(s) reported by the 
veteran.

5.  The RO should ensure that the 
examination report requested above 
complies with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned 
to the examiner for necessary corrective 
action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claim.  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in September 
2002.  38 C.F.R. § 19.31 (2003).  The 
veteran and his representative should be 
afforded an opportunity to respond.

8.  The RO should seek to clarify 
whether the veteran still desires a 
hearing before a member of the Board 
sitting at the RO.  If so, such a 
hearing should be scheduled.  

After the veteran is given opportunity to appear at any 
requested hearing, and after the expiration of the period 
allowed for response to the RO's requests and the SSOC, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

